Order, Supreme Court, New York County (Arlene R. Silverman, J.), entered on or about May 22, 2007, which denied defendant’s CPL 440.20 motion to set aside his sentence, unanimously affirmed.
*403Defendant has not established that his sentence was “unauthorized, illegally imposed or otherwise invalid as a matter of law” (CPL 440.20 [1]). Most of defendant’s present claims are identical to claims that this Court has already rejected on his direct appeal (51 AD3d 508 [2008]). We find those claims to be barred by the doctrine of res judicata (see People v Walker, 265 AD2d 254 [1999], lv denied 94 NY2d 908 [2000]), and without merit in any event. To the extent that defendant raises additional challenges to his sentence, we likewise find them without merit. Concur—Lippman, P.J., Tom, Gonzalez, Buckley and Catterson, JJ.